DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-5 and 7-11 are pending and presented for examination. Claims 1-5 and 7-10 were amended, claim 6 cancelled, and claim 11 newly added via the instant response dated 12 January 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 12 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The provisional ODP rejection of claim 1 over co-pending US Application No. 16121254 is WITHDRAWN over the instant amendment to claim 1 requiring the black lead powder addition in Step S3 which is not claimed in the ‘254 application.

The rejection of claims 8 and 9 under 35 U.S.C. 112(d) are WITHDRAWN as claim 8 (from which 9 depends) did actually further limit the vitrified carbon film as applicants state in Remarks at 5.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) over Liu is WITHDRAWN over the instant amendment incorporating the previously allowable subject matter from claim 9 of which Liu did not reject. As is the dependent rejection of claim 2 under 35 U.S.C. 103 over the same in view of Yasuda as 

The rejection of claims 1 under 35 U.S.C. 102(a)(1) over Yang is WITHDRAWN over the instant amendment incorporating the previously allowable subject matter from claim 9 of which Yang did not reject. As is the dependent rejection of claim 2 under 35 U.S.C. 103 over the same in view of Bratton as Bratton does not cure the deficiencies of Yang.

Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu.
Regarding claim 10, Liu discloses a graphene film (Liu at 2) produced from flexible polyimide (Liu at 2), the claim requires that it be “prepared by the preparation method of graphene film according to claim 1”, which is a product-by-process limitation and as such the claim is examined on the merits of the product not how it is made outside of how the method of making affects the basic and novel characteristics thereof. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is et seq. As shown supra the product is known.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 10, Yang discloses a multilayered graphene film (graphite film; Yang at 1) via flexible polyimide films (Id.). While the claim further requires that it be “prepared by the preparation method of graphene film according to claim 1”, which is a product-by-process limitation and as such the claim is examined on the merits of the product not how it is made outside of how the method of making affects the basic and novel characteristics thereof (See discussion of MPEP 2113).

Allowable Subject Matter
Claims 1-5, 7-9 and 11 are allowed.
As to claim 1, none of the cited prior art either alone or in combination discloses addition of black lead powder to a step of carbonizing and graphitizing a stacked arrangement of laminated and fused polyimide films.

Conclusion
Claim 10 is finally rejected. Claims 1-5, 7-9 and 11 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796